Citation Nr: 0912338	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for non-service-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel

INTRODUCTION

This appeal arises from a September 2004 decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), wherein the RO determined that the appellant did not 
have any legal entitlement to VA death benefits, on the basis 
that her deceased spouse had no recognized military service 
under VA law.  The appellant's husband died in June 1981.

The Board denied the appellant's claim in an October 2006 
decision.  The appellant subsequently appealed the matter to 
the United States Court of Appeals for Veterans Claims 
(Court).  While that case was pending at the Court, the VA 
Office of the General Counsel filed a motion to remand the 
Veteran's claim for readjudication.  In a January 2008 Order, 
the Court granted the motion and remanded this case to the 
Board for readjudication.  The claim is properly before the 
Board for appellate consideration.


FINDINGS OF FACT

The decedent did not have qualifying service to be eligible 
for VA pension benefits, and therefore the appellant, as his 
surviving spouse, is not eligible for VA death pension 
benefits.


CONCLUSION OF LAW

The criteria for basic eligibility for VA non-service-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), 107, 1521 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.6, 3.40, 3.41 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In this case, VCAA notice is not required because the issue 
decided herein involves a claim which cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

II.  Relevant Law and Analysis

The appellant has submitted documentation showing that the 
decedent served from April 1942 to July 1945 with the 
Molokai-Lanai Volunteers of the Organized Defense Volunteers, 
Central Pacific Area, and that in October 1942 he enrolled as 
a private in the Maui Volunteers in Hawaii.  In addition, she 
provided a photocopy of the decedent's dogtags, a photograph 
of his unit, and a photocopy of his United States alien 
resident card.

In order to qualify for the benefits she seeks, the appellant 
must establish that the decedent had qualifying service, i.e. 
that he served in the active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24), (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.1(d), 3.6, 3.7 (2008).  The threshold issue in 
this claim is whether the evidence shows that the claimant is 
the surviving spouse of a veteran, which is required to 
invoke VA benefits law.  Aguilar v. Derwinski, 2 Vet. App. 
21, 23 (1991); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty training during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6.

Pursuant to 38 C.F.R. § 3.7, a number of additional 
individuals and groups have been considered to have performed 
active military, naval, or air service.  The list of such 
individuals and groups included in the regulation does not, 
however, include the Molokai-Lanai Volunteers of the 
Organized Defense Volunteers, Central Pacific Area, or the 
Maui Volunteers, the organizations with which the decedent 
served.

The decedent's dogtags, unit photograph, and resident alien 
card do not show that he had service to qualify as a veteran 
under 38 U.S.C.A. § 101(2) and 38 C.F.R. § 3.1(d).  In 
addition to the evidence discussed above, the appellant 
submitted a letter from Major General George P. Hays 
encouraging the recipient to join the Enlisted Reserves 
Corps.  Since this letter does not address the nature of the 
decedent's service, it is not relevant to whether he has 
status as a veteran.  

While the Board acknowledges the decedent's service, it 
unfortunately was not qualifying service for VA benefits.  
See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1(d), 3.6, 
3.7.  This finding is mandated by the law, which defines 
active duty as full time duty in the Armed Forces.  38 C.F.R. 
§ 3.6(a), (b).  The "Armed Forces" consist of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.  The 
Molokai-Lanai Volunteers of the Organized Defense Volunteers, 
Central Pacific Area, and Maui Volunteers were not components 
of the United States Armed Forces.

Thus, the appellant is not entitled to VA death pension 
benefits, because such an award must be predicated upon the 
decedent's eligibility.  With his eligibility lacking, so too 
is hers.  Since the law is dispositive of her claim her 
appeal as to this issue must be terminated because of the 
absence of legal merit or the lack of entitlement under the 
law, analogous to Rule 12(b)(6) of the Federal Rules of Civil 
Procedure for failure to state a claim upon which relief can 
be granted.  See, e.g., Sabonis v. Brown, supra.  In order to 
establish basic eligibility for VA disability pension 
benefits, it is required, in part, that the individual with 
respect to whom pension is claimed be a veteran who had 
active military, naval, or air service.  See 38 U.S.C.A. §§ 
101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.


ORDER

Because the decedent did not have active military service for 
purposes of basic eligibility for non-service-connected 
pension benefits, the claim is denied.


ORDER



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


